Exhibit 10.1

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated as of September 26, 2003, (the “Agreement”) by and among
International Technidyne Corporation, a Delaware corporation (the “Purchaser”),
Diametrics Medical, Inc., a Minnesota corporation (the “Seller”) and Deutsche
Bank Trust Company Americas, a New York banking corporation, a wholly-owned
subsidiary of Deutsche Bank AG, as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Seller and the Purchaser have entered into an Asset Purchase
Agreement (the “Asset Purchase Agreement”), dated as of July 17, 2003, pursuant
to which the Purchaser will acquire certain assets and assume certain
liabilities of the Seller to the extent provided therein.

 

WHEREAS, the Asset Purchase Agreement provides, among other things, that a
portion of the purchase price will be held in an escrow account pending a final
adjustment, if any, in the purchase price payable by the Purchaser to the Seller
for the assets acquired, and to provide a source of payment to satisfy the
Seller’s obligation to indemnify the Purchaser as provided therein (the “Escrow
Fund Obligations”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

Section 1. Appointment of Escrow Agent. The Purchaser and the Seller hereby
appoint Deutsche Bank Trust Company Americas as escrow agent in accordance with
the terms and conditions set forth herein, and the Escrow Agent hereby accepts
such appointment.

 

Section 2. Deposit into the Escrow Property. The Purchaser, simultaneously with
the execution and delivery of this Agreement, has caused to be deposited with
the Escrow Agent the sum of $780,000 in immediately available funds (the
“Escrowed Proceeds”), and which Escrowed Proceeds shall be held by the Escrow
Agent upon the terms and conditions hereinafter set forth. The foregoing
property and/or funds, plus all interest, dividends and other distributions and
payments thereon (collectively, the “Distributions”) received by the Escrow
Agent, less any property and/or funds distributed or paid in accordance with
this Agreement, are collectively referred to herein as the “Escrow Property”.

 

Section 3. Investment of the Escrow Property. During the term of this Agreement,
the Escrow Agent shall invest and reinvest the Escrow Property in any of the
following investments, in each case at the written direction of an Authorized
Person (as hereinafter defined) of the Seller:

 



--------------------------------------------------------------------------------

(1) Money Market or Mutual Funds registered under the Investment Act of 1940;

 

(2) commercial paper (having original maturities of not more than 270 days) of
any corporation which on the date of acquisition has been rated by any
nationally recognized statistical rating organization in its highest short-term
unsecured debt rating category available.

 

(3) direct obligations of, or obligations fully guaranteed as to principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States; or

 

(4) time deposits.

 

The Escrow Agent shall have no obligation to invest or reinvest the Escrow
Property if deposited with the Escrow Agent after 11:00 a.m. (E.S.T.) on such
day of deposit. Instructions received after 11:00 a.m.(E.S.T.) will be treated
as if received on the following business day. The Escrow Agent shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Escrow Property. Any interest or other income
received on such investment and reinvestment of the Escrow Property shall become
part of the Escrow Property and any losses incurred on such investment and
reinvestment of the Escrow Property shall be debited against the Escrow
Property. If a selection is not made and a written direction not given to the
Escrow Agent, the Escrow Property shall remain uninvested with no liability for
interest therein. It is agreed and understood that the entity serving as Escrow
Agent may earn fees associated with the investments outlined above in accordance
with the terms of such investments. Notwithstanding the foregoing, the Escrow
Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to release all or any portion of the
Escrow Property pursuant to Section 4 hereof. In no event shall the Escrow Agent
be deemed an investment manager or adviser in respect of any selection of
investments hereunder. It is understood and agreed that the Escrow Agent or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Escrow Agent’s economic self-interest for (1) serving as investment
adviser, administrator, shareholder servicing agent, custodian or sub-custodian
with respect to certain of the investments, (2) using affiliates to effect
transactions in certain investments and (3) effecting transactions in
investments.

 

Section 4. Purpose; Term. This Agreement has been executed and the deposit of
the Escrow Proceeds hereunder shall be made pursuant to Section 2.5 of the Asset
Purchase Agreement. The deposit of the Escrow Proceeds has been made for the
purpose of funding and securing, to the extent of the Escrow Proceeds, the
Escrow Fund Obligations until the close of business on the one hundred eightieth
(180th) day after the date hereof (the “Termination Date”).

 

Section 5. Procedures for Disbursement of the Escrow Amount to Purchaser. At any
time prior to the Termination Date, whenever there shall be delivered to the
Escrow Agent (i) a certificate signed by the Purchaser and the Seller certifying
the amount to be distributed to the Purchaser, or (ii) a copy of a final,
non-appealable judgment of a court of competent jurisdiction, certified by the
Purchaser, determining, that an amount is due to Purchaser pursuant to Section
2.3, Section 5.6 or Section 9.2 of the Asset Purchase Agreement, the Escrow
Agent

 



--------------------------------------------------------------------------------

shall, to the extent that the amount of the Escrow Property shall be sufficient
for such purpose, promptly (and in no event later than five Business Days
following receipt of either document referred to in clauses (i) and (ii) of this
Section 5) cause a portion of the Escrow Property equal to such amount, together
with interest accrued thereon, (but in no event greater than $780,000, less the
sum of all amounts previously distributed to Purchaser under this Agreement) to
be delivered to Purchaser.

 

Section 6. Termination of Escrow. At the close of business on the Termination
Date, the Escrow Agent shall deliver the balance of any Escrow Property,
together with interest accrued thereon, to the Seller; provided, however, that
there shall be deducted from the amount to be delivered to the Seller pursuant
to this Section 6 an amount equal to the Escrow Funds Reserved Amount (as
defined in Section 7 hereof) if and only if the notification relating to such
Escrow Funds Reserved Amount required by Section 7 has been delivered to the
Escrow Agent and the Seller prior to the Termination Date. This Agreement shall
automatically terminate if and when the Escrow Funds Reserved Amount shall have
been distributed by the Escrow Agent in accordance with the terms of this
Agreement.

 

Section 7. Retention and Disbursement of Escrow Amount Following the Termination
Date.

 

(a) In the event that Purchaser shall have determined in good faith that it
intends to pursue an indemnification claim pursuant to Section 9.2 of the Asset
Purchase Agreement, then Purchaser shall, at any time prior to the Termination
Date, notify concurrently the Escrow Agent and the Seller to such effect in
writing, which written notice shall describe briefly the nature of each such
claim, the facts and circumstances which give rise to each such claim and the
estimated amount, determined solely by Purchaser in its good faith judgment, of
the potential liability with respect to each such claim, and the provisions of
the Asset Purchase Agreement or this Agreement on which each such claim is
based. The Escrow Agent shall have no obligation to verify that delivery of such
notice has been made by the Purchaser to the Seller, but agrees to forward to
the Seller, promptly, by telecopier and overnight mail, a copy of the notice
received by it. If such notice is delivered to the Escrow Agent on or prior to
the Termination Date, an amount of the Escrow Property equal to one hundred
percent (100%) of the total of the amounts claimed (but in no event greater than
$780,000, less the sum of all amounts, other than interest previously
distributed to the Seller, previously distributed to the Purchaser or the Seller
under this Agreement) shall be set aside and retained (to the extent available
in the then remaining Escrow Property) by the Escrow Agent as a reserve to cover
such claim or claims (such amounts so set aside and reserved, as reduced from
time to time pursuant to the provisions of this Section 7, or of Section 5
hereof, being herein called the “Escrow Funds Reserved Amount”).

 

(b) Following the Termination Date, the Escrow Agent agrees to hold and invest
such Escrow Funds Reserved Amount, together with accrued interest thereon, in
the same manner as the Escrow Property hereunder. The Escrow Funds Reserved
Amount shall be disbursed by the Escrow Agent in the same manner as the Escrow
Property is to be disbursed pursuant to Section 5, but only to cover the claims
identified in the notice sent pursuant to Section 7(a), that led to the
establishment of such Escrow Funds Reserved Amount. In addition, if at any time
the

 



--------------------------------------------------------------------------------

Purchaser determines in good faith that it will not pursue or, under the terms
of the Asset Purchase Agreement, cannot pursue any claim for indemnification to
which all or any portion of the Escrow Funds Reserved Amount relates, or a court
of competent jurisdiction by final, non-appealable judgment so finds, Purchaser
shall direct the Escrow Agent to disburse all or such portion of the Escrow
Funds Reserved Amount, together with accrued interest thereon, to the Seller.

 

Section 8. Compensation of Escrow Agent. The Escrow Agent shall be entitled to
payment from the Purchaser for customary fees and expenses for all services
rendered by it hereunder as separately agreed to in writing between the
Purchaser and the Escrow Agent (as such fees may be adjusted from time to time).
The Purchaser shall reimburse the Escrow Agent on demand for all loss,
liability, damage, disbursements, advances or expenses paid or incurred by it in
the administration of its duties hereunder, including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges. At all times, the Escrow Agent will have a right of set
off and first lien on the funds in the Escrow Property for all such loss,
liability, damage or expenses. Such expenses shall be paid from the Escrow
Property to the extent not otherwise paid hereunder. The obligations contained
in this Section 8 shall be the sole obligation of the Purchaser with respect to
the payment of customary fees and expenses, and shall be joint and several
obligations of the Purchaser and the Seller with respect to the all such loss,
liability, damage or expenses, and shall survive the termination of this Escrow
Agreement and the resignation or removal of the Escrow Agent.

 

Section 9. Resignation of Escrow Agent. The Escrow Agent may resign and be
discharged from its duties hereunder at any time by giving thirty (30) calendar
days’ prior written notice of such resignation to the Purchaser and the Seller.
The Purchaser and the Seller may remove the Escrow Agent at any time by giving
thirty (30) calendar days’ prior written notice to the Escrow Agent. Upon such
notice, a successor escrow agent shall be appointed by the Purchaser and the
Seller, who shall provide written notice of such to the resigning Escrow Agent.
Such successor escrow agent shall become the escrow agent hereunder upon the
resignation or removal date specified in such notice. If the Purchaser and the
Seller are unable to agree upon a successor escrow agent within thirty (30) days
after such notice, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief. The costs and expenses (including its attorneys’ fees and
expenses) incurred by the Escrow Agent in connection with such proceeding shall
be paid by the Purchaser. Upon receipt of the identity of the successor escrow
agent, the Escrow Agent shall deliver the Escrow Property then held hereunder to
the successor Escrow Agent, less the Escrow Agent’s fees, costs and expenses or
other obligations owed to the Escrow Agent to be paid from any interest earned
in respect of the Escrow Property, or hold any interest earned in respect of the
Escrow Property (or any portion thereof), pending distribution, until all such
fees, costs and expenses or other obligations are paid. Upon its resignation and
delivery of the Escrow Property as set forth in this Section 9, the Escrow Agent
shall be discharged of and from any and all further obligations arising in
connection with the Escrow Property or this Agreement.

 

Section 10. Indemnification of Escrow Agent. The Purchaser and the Seller shall
jointly and severally indemnify, defend and hold harmless the Escrow Agent and
its officers,



--------------------------------------------------------------------------------

directors, employees, representatives and agents, from and against and reimburse
the Escrow Agent for any and all claims, expenses, obligations, liabilities,
losses, damages, injuries (to person, property, or natural resources),
penalties, stamp or other similar taxes, actions, suits, judgments, reasonable
costs and expenses (including reasonable attorney’s fees and expenses) of
whatever kind or nature regardless of their merit, demanded, asserted or claimed
against the Escrow Agent directly or indirectly relating to, or arising from,
claims against the Escrow Agent by reason of its participation in the
transactions contemplated hereby, including without limitation all reasonable
costs required to be associated with claims for damages to persons or property,
and reasonable attorneys’ and consultants’ fees and expenses and court costs
except to the extent caused by the Escrow Agent’s gross negligence or willful
misconduct. The provisions of this Section 10 shall survive the termination of
this Agreement or the earlier resignation or removal of the Escrow Agent.

 

Section 11. The Escrow Agent.

 

(a) The duties, responsibilities and obligations of Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied against the Escrow Agent. The Escrow
Agent shall not be subject to, nor required to comply with, any other agreement
to which the Purchaser or the Seller is a party, even though reference thereto
may be made herein, or to comply with any direction or instruction (other than
those contained herein or delivered in accordance with this Escrow Agreement)
from the Purchaser or the Seller or an entity acting on its behalf. The Escrow
Agent shall not be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder.

 

(b) The Escrow Property shall be held by the Escrow Agent either directly or
through the Federal Reserve/Treasury Book-Entry System for United States and
federal agency securities (the “Book-Entry System”), The Depository Trust
Company, a clearing agency registered with the Securities and Exchange
Commission (“DTC”), or through any other clearing agency or similar system (a
“Clearing Agency”). The Escrow Agent shall have no responsibility and shall not
be liable for ascertaining or acting upon any calls, conversions, exchange
offers, tenders, interest rates changes, or similar matters relating to
securities held at DTC or with any Clearing Agency unless the Escrow Agent shall
have received actual and timely notice of the same, nor shall the Escrow Agent
have any responsibility or liability for the actions or omissions to act of the
Book-Entry System, DTC or any Clearing Agency.

 

(c) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Property), the
Escrow Agent is authorized to comply therewith in any manner it or legal counsel
of its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be



--------------------------------------------------------------------------------

subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

 

(d) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall the Escrow Agent be liable (i)
for acting in accordance with or conclusively relying upon any instruction,
notice, demand, certificate or document from the Purchaser and the Seller or any
entity acting on behalf of the Purchaser or the Seller, (ii) for any indirect,
consequential, punitive or special damages, regardless of the form of action and
whether or not any such damages were foreseeable or contemplated, (iii) for the
acts or omissions of its nominees, correspondents, designees, agents, subagents
or subcustodians, (iv) for the investment or reinvestment of any cash held by it
hereunder, in each case in good faith, in accordance with the terms hereof,
including without limitation any liability for any delays (not resulting from
its gross negligence or willful misconduct) in the investment or reinvestment of
the Escrow Property, or any loss of interest or income incident to any such
delays, or (v) for an amount in excess of the value of the Escrow Property,
valued as of the date of deposit, but only to the extent of direct money
damages.

 

(e) The Escrow Agent may consult with legal counsel of its own choosing, at the
expense of the Purchaser and the Seller, as to any matter relating to this
Escrow Agreement, and the Escrow Agent shall not incur any liability in acting
in good faith in accordance with any advice from such counsel.

 

(f) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

 

(g) The Escrow Agent shall be entitled to conclusively rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in conclusive reliance upon any
instrument or signature believed by it to be genuine and may assume that any
person purporting to give receipt or advice to make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.

 

(h) The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement. The Escrow Agent shall not be called
upon to advise any party as to the wisdom in selling or retaining or



--------------------------------------------------------------------------------

taking or refraining from any action with respect to any securities or other
property deposited hereunder.

 

(i) The Escrow Agent shall not be under any duty to give the Escrow Property
held by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
directed in this Escrow Agreement. Uninvested funds held hereunder shall not
earn or accrue interest.

 

(j) At any time the Escrow Agent may request an instruction in writing in
English from the Purchaser and the Seller and may, at its own option, include in
such request the course of action it proposes to take and the date on which it
proposes to act, regarding any matter arising in connection with its duties and
obligations hereunder. The Escrow Agent shall not be liable for acting in
accordance with such a proposal on or after the date specified therein, provided
that the specified date shall be at least three (3) business days after the
Purchaser and the Seller receives the Escrow Agent’s request for instructions
and its proposed course of action, and provided further that, prior to so
acting, the Escrow Agent has not received the written instructions requested.

 

(k) When the Escrow Agent acts on any information, instructions, communications,
(including, but not limited to, communications with respect to the delivery of
securities or the wire transfer of funds) sent by telex, facsimile, email or
other form of electronic or data transmission, the Escrow Agent, absent gross
negligence, shall not be responsible or liable in the event such communication
is not an authorized or authentic communication of the Purchaser or the Seller
or is not in the form the Purchaser and the Seller sent or intended to send
(whether due to fraud, distortion or otherwise). The Purchaser and the Seller
shall indemnify the Escrow Agent against any loss, liability, claim or expense
(including legal fees and expenses) it may incur with its acting in accordance
with any such communication.

 

(l) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than to retain possession of the Escrow Property, unless the Escrow Agent
receives written instructions, signed by the Purchaser and the Seller, which
eliminates such ambiguity or uncertainty.

 

(m) In the event of any dispute between or conflicting claims among the
Purchaser and the Seller and any other person or entity with respect to any
Escrow Property, the Escrow Agent shall be entitled, in its sole discretion, to
refuse to comply with any and all claims, demands or instructions with respect
to such Escrow Property so long as such dispute or conflict shall continue, and
the Escrow Agent shall not be or become liable in any way to the Purchaser and
the Seller for failure or refusal to comply with such conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until, in its sole discretion, either (i) such conflicting or adverse claims or
demands shall have been determined by a final order, judgment or decree of a
court of competent jurisdiction, which order, judgment or decree is not subject
to appeal, or settled by agreement between the conflicting parties as evidenced
in a writing satisfactory to the Escrow Agent or (ii) the Escrow Agent shall
have received security or



--------------------------------------------------------------------------------

an indemnity satisfactory to it sufficient to hold it harmless from and against
any and all losses which it may incur by reason of so acting. Any court order,
judgment or decree shall be accompanied by a legal opinion by counsel for the
presenting party, satisfactory to the Escrow Agent, to the effect that said
order, judgment or decree represents a final adjudication of the rights of the
parties by a court of competent jurisdiction, and that the time for appeal from
such order, judgment or decree has expired without an appeal having been filed
with such court. The Escrow Agent shall act on such court order and legal
opinions without further question. The Escrow Agent may, in addition, elect, in
its sole discretion, to commence an interpleader action or seek other judicial
relief or orders as it may deem, in its sole discretion, necessary. The costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such proceeding shall be paid by, and shall be deemed a joint
and several obligation of, the Purchaser and the Seller.

 

(n) The Escrow Agent shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may conclusively rely without any liability upon the
contents thereof.

 

(o) The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Seller shall pay or reimburse the Escrow Agent upon request for any
transfer taxes or other taxes relating to the Escrow Property incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent from
any amounts that it is obligated to pay in the way of such taxes. Any payments
of income from this Escrow Account shall be subject to withholding regulations
then in force with respect to United States taxes. The Purchaser and the Seller
will provide the Escrow Agent with appropriate W-9 forms for tax identification
number certifications, or W-8 forms for non-resident alien certifications. This
paragraph shall survive notwithstanding any termination of this Escrow Agreement
or the resignation or removal of the Escrow Agent.

 

(p) The Escrow Agent shall provide to the Purchaser and the Seller monthly
statements identifying transactions, transfers or holdings of Escrow Property
and each such statement shall be deemed to be correct and final upon receipt
thereof by the Purchaser and the Seller unless the Escrow Agent is notified in
writing, by the Purchaser and the Seller, to the contrary within thirty (30)
business days of the date of such statement.

 

Section 12. Miscellaneous. (a) This Agreement embodies the entire agreement and
understanding among the parties relating to the subject matter hereof.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to the principles of conflict of
laws.

 

(c) Each of the parties hereto hereby irrevocably consents to the jurisdiction
of the courts of the State of New York and of any Federal Court located in the
Borough of Manhattan in such State in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives any claim of forum non conveniens and any
objections as to laying of venue. Each party further



--------------------------------------------------------------------------------

waives personal service of any summons, complaint or other process and agrees
that service thereof may be made by certified or registered mail directed to
such person at such person’s address for purposes of notices hereunder.

 

(d) All notices and other communications under this Agreement shall be in
writing in English and shall be deemed given when delivered personally, on the
next Business Day after delivery to a recognized overnight courier or mailed
first class (postage prepaid) or when sent by facsimile to the parties (which
facsimile copy shall be followed, in the case of notices or other communications
sent to the Escrow Agent, by delivery of the original) at the following
addresses (or to such other address as a party may have specified by notice
given to the other parties pursuant to this provision):

 

If to the Purchaser, to:

 

International Technidyne Corporation

8 Olsen Avenue

Edison, New Jersey 08820

Attention: Lawrence Cohen, President

Telecopy: (732) 632-9299

 

with copies to:

 

Thoratec Corporation

6035 Stoneridge Drive

Pleasanton, California 94588

Attention: General Counsel

Telecopy: (925) 847-8600

 

Heller Ehrman White & McAuliffe LLP

275 Middlefield Road

Menlo Park, California 94025-3506

Attention: Bruce Jenett, Esq.

Telecopy: (650) 324-6007

 

If to the Seller, to:

 

Diametrics Medical, Inc.

2658 Patton Road

Roseville, Minnesota 55113

Attention: David B. Kaysen, President

Telecopy: (651) 638-1197

 

with a copy to:



--------------------------------------------------------------------------------

Dorsey & Whitney LLP

Suite 1500

50 South Sixth Street

Minneapolis, Minnesota 55402

Attention: Kenneth L. Cutler, Esq.

Telecopy: (612) 340-7800

 

If to the Escrow Agent, to:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, NY 10005

Attention: Escrow Team

Fax: (212) 797-8623

 

(e) The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.

 

(f) This Agreement and the rights and obligations hereunder of parties hereto
may not be assigned except with the prior written consent of the other parties
hereto. This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. Except as expressly
provided herein, no other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement is intended to be for the sole benefit
of the parties hereto, and (subject to the provisions of this Section 10(f))
their respective successors and assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.

 

(g) This Agreement may not be amended, supplemented or otherwise modified
without the prior written consent of the parties hereto.

 

(h) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

 

(i) The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

 

(j) Any payments of income from the Escrow Property shall be subject to
withholding regulations then in force with respect to United States taxes. Each
of the Purchaser and the Seller will provide the Escrow Agent with its Employer
Identification Number for use by the Escrow Agent if necessary. It is understood
that the Escrow Agent shall be



--------------------------------------------------------------------------------

responsible for income reporting only with respect to income earned on the
Escrow Property and will not be responsible for any other reporting.

 

(k) This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

 

(l) The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

 

(m) The Purchaser and the Seller hereby represent and warrant (i) that this
Escrow Agreement has been duly authorized, executed and delivered on its behalf
and constitutes its legal, valid and binding obligation and (ii) that the
execution, delivery and performance of this Escrow Agreement by the Purchaser
and the Seller does not and will not violate any applicable law or regulation.

 

(n) The invalidity, illegality or unenforceability of any provision of this
Escrow Agreement shall in no way affect the validity, legality or enforceability
of any other provision; and if any provision is held to be unenforceable as a
matter of law, the other provisions shall not be affected thereby and shall
remain in full force and effect.

 

(o) No printed or other material in any language, including prospectuses,
notices, reports, and promotional material which mentions “Bankers Trust
Company”, “Deutsche Bank Trust Company Americas” or “Deutsche Bank AG” or any of
their respective affiliates by name or the rights, powers, or duties of the
Escrow Agent under this Escrow Agreement shall be issued by any other parties
hereto, or on such party’s behalf, without the prior written consent of the
Escrow Agent.

 

(p) For purposes of this Agreement, “Business Day” shall mean any day that is
not a Saturday or Sunday or a day on which banks are required or permitted by
law or executive order to be closed in the City of New York.

 

(q) For purposes of sending and receiving instructions or directions hereunder,
all such instructions or directions shall be, and the Escrow Agent may
conclusively rely upon such instructions or directions, delivered, and executed
by representatives of the Purchaser and Seller, as the case may be, designated
on Scheduled I attached hereto and made a part hereof (each such representative,
an “Authorized Person”) which such designation shall include specimen signatures
of such representatives, as such Schedule I may be updated from time to time.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

INTERNATIONAL TECHNIDYNE
    CORPORATION

By:

 

/s/    M. Wayne Boylston

--------------------------------------------------------------------------------

   

Name: M. Wayne Boylston

Title: Chief Financial Officer

 

 

DIAMETRICS MEDICAL, INC.

By:

 

/s/    W. Glen Winchell

--------------------------------------------------------------------------------

   

Name: W. Glen Winchell

Title: Chief Financial Officer

 

 

DEUTSCHE BANK TRUST COMPANY
    AMERICAS,

    as Escrow Agent

By:

 

/s/    Richard L. Buckwalter

--------------------------------------------------------------------------------

   

Name: Richard L. Buckwalter

Title: Vice President